Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
FoxMind Canada Enterprises Ltd.

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


FOXMIND CANADA ENTERPRISES LTD.,               CIVIL ACTION NO.
                                                21-cv-5135 (KPF)
                                  Plaintiff,

                     v.
                                                  PRELIMINARY
ASDA TECHNOLOGY (ZHAOQING) CO.,                INJUNCTION ORDER
LTD.,       CHANGSHA        SHANGHAO
TECHNOLOGY CO., LTD., DONGGUAN AVIC
INDUSTRY & TRADE CO., LTD., DONGGUAN
BAISHUN SILICONE & PLASTIC PRODUCTS
CO., LTD., DONGGUAN BLUE OCEAN GIFTS
LIMITED,     DONGGUAN    CHANGQIANG
HARDWARE & PLASTIC CO., LTD.,
DONGGUAN CHCC TECH CO., LTD,
DONGGUAN       CHENLANG   ELECTRONIC
TECHNOLOGY CO., LTD., DONGGUAN
CHONGSHANG        TECHNOLOGY     LTD.,
DONGGUAN CITY TINGFENG SILICONE CO.,
LTD., DONGGUAN HUAQI SEALING CO.,
LTD., DONGGUAN HUAQIN ELECTRONIC
TECHNOLOGY CO., LTD., DONGGUAN
HUAYI GIFT PACKAGING CO., LTD.,
DONGGUAN IMAITONG ELECTRONICS CO.,
LTD., DONGGUAN JIAYUE SILICONE
RUBBER       PRODUCTS    CO.,    LTD.,
DONGGUAN ORK RUBBER PRODUCTS CO.,
LTD., DONGGUAN QUNYI TECHNOLOGY
CO.,   LTD.,    DONGGUAN    SHENGDAO
SILICONE RUBBER PRODUCTS CO., LTD.,
DONGGUAN SHENGYAN INDUSTRIAL CO.,
LTD.,     DONGGUAN          SHOUHONGYU
SILICONE      PRODUCTS       CO.,     LTD.,
DONGGUAN TONGMA LALA E-COMMERCE
CO., LTD., DONGGUAN V-LACE SILICONE
PRODUCTS       CO.,   LTD.,    DONGGUAN
XIANGHONG SILICONE CRAFTS CO., LTD.,
DONGGUAN          YIQI       COMMERCIAL
DEVELOPMENT CO., LTD., EVERICH AND
TOMIC      HOUSEWARES        CO.,     LTD.,
GUANGZHOU JIASHENG TRADING CO.,
LTD.,        GUANGZHOU              KEMOLI
INTERNATIONAL TRADING CO., LIMITED,
GUANGZHOU          NUONING        MEDICAL
SUPPLIES     CO.,    LTD.,   GUANGZHOU
ORCHARD AROMATHERAPY & SKINCARE
CO.,    LTD.,     GUANGZHOU         RAYBIN
HOMEWARES CO., LTD., GUANGZHOU
SENT CHARM CULTURE DEVELOPMENT
CO., LTD., GUANGZHOU XINLI NETWORK
TECHNOLOGY CO., LTD., GUANGZHOU
YINGLE TRADING CO., LTD., HUNAN C&L
TRADE      CO.,     LTD.,     INTERGEARS
INTERNATIONAL        LIMITED,       JENEEY
INTERNATIONAL TRADE CO., LTD., JINHUA
BIDA BAGS CO., LTD., JINHUA MEIYANG
CRAFTS CO., LTD., JINJIANG NAIKE GIFTS
CO., LTD., LUJIANG YUNZE E-COMMERCE
CO., LTD, MARKET UNION CO., LTD.,
NINGBO DIHANG MOLD AND PLASTIC CO.,
LTD., NINGBO HI-TECH ZONE EMBODY
TRADING CO., LTD., NINGBO PINBO
PLASTIC     MANUFACTORY        CO.,   LTD.,
NINGBO SHINEGIFTS IMPORT & EXPORT
CO., LTD., NINGBO TOBBY CREATIVITY
TECHNOLOGY CO., LTD., QUANZHOU
LICHENG HONGFA PLASTIC & HARDWARE
PRODUCTS FACTORY, QUANZHOU XIN AO
BAO LUO TRADING CO., LTD., RED STAR
CLOTHING( SHENZHEN) LTD., SHANDONG
DERUNA INTERNATIONAL TRADING CO.,
LTD., SHANGHAI ANMAO INTERNATIONAL
TRADING CO., LTD., SHANGHAI QICHANG
TRADING CO., LTD., SHANGHAI WINNEL
INDUSTRIAL CO., LTD. , SHANGHAI ZHIZHI
IMPORT AND EXPORT CO., LTD., SHANTOU
CHENGHAI      HUA     NUO    INTELLIGENT
TECHNOLOGY       CO.,   LTD.,    SHANTOU
CHENGHAI      HUIYE   TOY    CO.,   LTD.,
SHANTOU OCEAN TOYS CO., LTD.,
SHENZHEN         AIDACOM        SILICONE
PRODUCTS CO. LTD., SHENZHEN AIYITAO
ELECTRONIC     CO.,   LTD.,   SHENZHEN
BANGXING RUBBER TECHNOLOGY CO.,
LTD., SHENZHEN BAO'AN COMXIAOBEI
BABY PRODUCT FIRM, SHENZHEN BEFINE
SPORTS GOODS CO., LTD., SHENZHEN
BEIBEI HAPPY BUSINESS CO., LTD.,
SHENZHEN BEISITE SILICONE PRODUCT
CO., LTD., SHENZHEN COVID MEDICAL
DAILY CARE TECHNOLOGY CO., LTD.,
SHENZHEN CT SILICONE PRODUCT CO.,
LTD., SHENZHEN DAKEAI TOY CO., LTD.,
SHENZHEN DASONG TECHNOLOGY CO.,
LTD., SHENZHEN DELIANFA TECHNOLOGY
CO., LTD., SHENZHEN DEYONGCHANG
SPORTING GOODS CO., LTD., SHENZHEN
DUANZHEN HEALTH TECHNOLOGY CO.,
LTD., SHENZHEN HANCHUAN INDUSTRIAL
CO., LTD., SHENZHEN HENG YOU FENG
ELECTRONIC TECHNOLOGY CO., LTD.,
SHENZHEN HUAMING JUN RUBBER CO.,
LTD., SHENZHEN HUAZHAO ELECTRONIC
CO., LTD., SHENZHEN LMM TECHNOLOGY
LIMITED, SHENZHEN LUCKCASE RUBBER
&   PLASTIC    PRODUCTS      CO.,   LTD.,
SHENZHEN MAXONN INDUSTRIAL CO.,
LTD., SHENZHEN MIYA HOUSEWARE LTD.,
CO., SHENZHEN MSG TECHNOLOGY CO.,
LTD., SHENZHEN NAIQISI ELECTRONIC
TECHNOLOGY CO., LTD., SHENZHEN P&H
TECH CO., LTD., SHENZHEN RAFEE
TECHNOLOGY CO., LTD., SHENZHEN
RICOM ELECTRONIC TECHNOLOGY CO.,
LTD., SHENZHEN RUICAI GIFTS CO., LTD.,
SHENZHEN SANJIANG TOYS COMPANY
LIMITED, SHENZHEN XIEJIN SPORTS
TECHNOLOGY CO., LTD., SHENZHEN
XINDU      ELECTRONICS      CO.,    LTD.,
SHENZHEN XINYUEDA TECHNOLOGY CO.,
LIMITED,        SHENZHEN          XISHEN
DEVELOPMENT        COMPANY       LIMITED,
SHENZHEN XUANYI TRADING CO., LTD.,
SHENZHEN X-WORLD TECHNOLOGY CO.,
LTD.,        SHENZHEN         YAGELONG
TECHNOLOGY CO., LTD., SHENZHEN YAIKA
ELECTRONIC    CO.,  LTD.,   SHENZHEN
YUNOER     TECHNOLOGY      CO.,  LTD.,
SHENZHEN ZS TONDA TECHNOLOGY CO.,
LTD., SPEC-TECH (XIAMEN) CO., LTD.,
SUZHOU JUST DO IMP.&EXP. CO., LTD.,
WUYI DINGDI INDUSTRY & TRADE CO.,
LTD.,  XIAIR   INTERNATIONAL    TRADE
(DALIAN) CO., LTD., XIAMEN AIJIN
TRADING CO., LTD., XIAMEN DAWOO
INDUSTRY AND TRADE CO., LTD., YIWU
DARLING ORNAMENT CO., LTD., YIWU
DEYU SPORTING GOODS CO., LTD., YIWU
FRESH TRADING CO., LTD., YIWU HONGQI
IMPORT AND EXPORT CO., LTD., YIWU
SPECIAL4U COMMODITY FACTORY, YIWU
YAU IMP. & EXP. CO., LTD., YIWU YIBU
IMPORT & EXPORT CO., LTD., YONGSHENG
SILICONE PRODUCTS (HUIZHOU) CO.,
LIMITED,      YUHUAN        WANCHENG
MACHINERY CO., LTD., ZHAOQING CITY
GAOYAO DISTRICT JIAFENG SILICONE
PRODUCTS CO., LTD., ZHAOQING CITY
JIAXUAN    TRADING   CO.,   LTD.   and
ZHONGSHAN HONGDEBO CRAFTS CO.,
LTD.,

                           Defendants.
                    GLOSSARY


Term           Definition
Plaintiff or   FoxMind Canada Enterprises Ltd.
FoxMind
Defendants     ASDA Technology (Zhaoqing) Co., Ltd.,
               Changsha Shanghao Technology Co., Ltd.,
               Dongguan Avic Industry & Trade Co., Ltd.,
               Dongguan Baishun Silicone & Plastic
               Products Co., Ltd., Dongguan Blue Ocean
               Gifts   Limited,    Dongguan       Changqiang
               Hardware & Plastic Co., Ltd., Dongguan
               CHCC Tech Co., LTD, Dongguan Chenlang
               Electronic Technology Co., Ltd., Dongguan
               Chongshang Technology Ltd., Dongguan City
               Tingfeng Silicone Co., Ltd., Dongguan Huaqi
               Sealing Co., Ltd., Dongguan Huaqin
               Electronic Technology Co., Ltd., Dongguan
               Huayi Gift Packaging Co., Ltd., Dongguan
               Imaitong Electronics Co., Ltd., Dongguan
               Jiayue Silicone Rubber Products Co., Ltd.,
               Dongguan Ork Rubber Products Co., Ltd.,
               Dongguan Qunyi Technology Co., Ltd.,
               Dongguan      Shengdao     Silicone    Rubber
               Products Co., Ltd., Dongguan Shengyan
               Industrial Co., Ltd., Dongguan Shouhongyu
               Silicone Products Co., Ltd., Dongguan
               Tongma Lala E-Commerce Co., Ltd.,
               Dongguan V-Lace Silicone Products Co., Ltd.,
               Dongguan Xianghong Silicone Crafts Co.,
               Ltd.,     Dongguan       Yiqi      Commercial
               Development Co., Ltd., Everich And Tomic
               Housewares Co., Ltd., Guangzhou Jiasheng
               Trading Co., Ltd., Guangzhou Kemoli
               International    Trading      Co.,    Limited,
               Guangzhou Nuoning Medical Supplies Co.,
               Ltd., Guangzhou Orchard Aromatherapy &
               Skincare Co., Ltd., Guangzhou Raybin
               Homewares Co., Ltd., Guangzhou Sent
               Charm Culture Development Co., Ltd.,
               Guangzhou Xinli Network Technology Co.,
               Ltd., Guangzhou Yingle Trading Co., Ltd.,
               Hunan C&L Trade Co., Ltd., Intergears
               International Limited, Jeneey International
               Trade Co., Ltd., Jinhua Bida Bags Co., Ltd.,
               Jinhua Meiyang Crafts Co., Ltd., Jinjiang
               Naike Gifts Co., Ltd., Lujiang Yunze e-

                          i
commerce Co., Ltd, Market Union Co., Ltd.,
Ningbo Dihang Mold And Plastic Co., Ltd.,
Ningbo Hi-Tech Zone Embody Trading Co.,
Ltd., Ningbo Pinbo Plastic Manufactory Co.,
Ltd., Ningbo Shinegifts Import & Export Co.,
Ltd., Ningbo Tobby Creativity Technology Co.,
Ltd., Quanzhou Licheng Hongfa Plastic &
Hardware Products Factory, Quanzhou Xin
Ao Bao Luo Trading Co., Ltd., Red Star
Clothing( Shenzhen) Ltd., Shandong Deruna
International Trading Co., Ltd., Shanghai
Anmao International Trading Co., Ltd.,
Shanghai Qichang Trading Co., Ltd.,
Shanghai Winnel Industrial Co., Ltd. ,
Shanghai Zhizhi Import And Export Co., Ltd.,
Shantou Chenghai Hua Nuo Intelligent
Technology Co., Ltd., Shantou Chenghai
Huiye Toy Co., Ltd., Shantou Ocean Toys Co.,
Ltd., Shenzhen Aidacom Silicone Products
Co. Ltd., Shenzhen Aiyitao Electronic Co.,
Ltd., Shenzhen Bangxing Rubber Technology
Co., Ltd., Shenzhen Bao'an Comxiaobei Baby
Product Firm, Shenzhen Befine Sports Goods
Co., Ltd., Shenzhen Beibei Happy Business
Co., Ltd., Shenzhen Beisite Silicone Product
Co., Ltd., Shenzhen Covid Medical Daily Care
Technology Co., Ltd., Shenzhen CT Silicone
Product Co., Ltd., Shenzhen Dakeai Toy Co.,
Ltd., Shenzhen Dasong Technology Co., Ltd.,
Shenzhen Delianfa Technology Co., Ltd.,
Shenzhen Deyongchang Sporting Goods Co.,
Ltd., Shenzhen Duanzhen Health Technology
Co., Ltd., Shenzhen Hanchuan Industrial
Co., Ltd., Shenzhen Heng You Feng
Electronic Technology Co., Ltd., Shenzhen
Huaming Jun Rubber Co., Ltd., Shenzhen
Huazhao Electronic Co., Ltd., Shenzhen LMM
Technology Limited, Shenzhen Luckcase
Rubber & Plastic Products Co., Ltd.,
Shenzhen Maxonn Industrial Co., Ltd.,
Shenzhen Miya Houseware Ltd., Co.,
Shenzhen Msg Technology Co., Ltd.,
Shenzhen Naiqisi Electronic Technology Co.,
Ltd., Shenzhen P&H Tech Co., Ltd.,
Shenzhen Rafee Technology Co., Ltd.,
Shenzhen Ricom Electronic Technology Co.,
Ltd., Shenzhen Ruicai Gifts Co., Ltd.,
Shenzhen Sanjiang Toys Company Limited,

          ii
                   Shenzhen Xiejin Sports Technology Co., Ltd.,
                   Shenzhen Xindu Electronics Co., Ltd.,
                   Shenzhen Xinyueda Technology Co., Limited,
                   Shenzhen Xishen Development Company
                   Limited, Shenzhen Xuanyi Trading Co., Ltd.,
                   Shenzhen X-World Technology Co., Ltd.,
                   Shenzhen Yagelong Technology Co., Ltd.,
                   Shenzhen Yaika Electronic Co., Ltd.,
                   Shenzhen Yunoer Technology Co., Ltd.,
                   Shenzhen ZS Tonda Technology Co., Ltd.,
                   Spec-Tech (Xiamen) Co., Ltd., Suzhou Just
                   Do Imp.&Exp. Co., Ltd., Wuyi Dingdi
                   Industry      &    Trade   Co.,   Ltd.,  Xiair
                   International Trade (Dalian) Co., Ltd.,
                   Xiamen Aijin Trading Co., Ltd., Xiamen
                   Dawoo Industry And Trade Co., Ltd., Yiwu
                   Darling Ornament Co., Ltd., Yiwu Deyu
                   Sporting Goods Co., Ltd., Yiwu Fresh Trading
                   Co., Ltd., Yiwu Hongqi Import And Export
                   Co., Ltd., Yiwu Special4u Commodity
                   Factory, Yiwu Yau Imp. & Exp. Co., Ltd.,
                   Yiwu Yibu Import & Export Co., Ltd.,
                   Yongsheng Silicone Products (Huizhou) Co.,
                   Limited, Yuhuan Wancheng Machinery Co.,
                   Ltd., Zhaoqing City Gaoyao District Jiafeng
                   Silicone Products Co., Ltd., Zhaoqing City
                   Jiaxuan Trading Co., Ltd. and Zhongshan
                   Hongdebo Crafts Co., Ltd.
Alibaba            Alibaba.com, an online marketplace platform
                   that allows manufacturers, wholesalers and
                   other       third-party    merchants,      like
                   Defendants, to advertise, offer for sale, sell,
                   distribute and ship their wholesale and retail
                   products originating from China directly to
                   consumers across the world and specifically
                   to consumers residing in the U.S., including
                   New York
Epstein Drangel    Epstein Drangel LLP, counsel for Plaintiff
New York Address   244 Madison Ave, Suite 411, New York, New
                   York 10016
Complaint          Plaintiff’s Complaint
Application        Plaintiff’s Ex Parte Application for: 1) a
                   temporary restraining order; 2) an order
                   restraining Merchant Storefronts (as defined
                   infra) and Defendants’ Assets (as defined
                   infra) with the Financial Institutions (as
                   defined infra); 3) an order to show cause why
                   a preliminary injunction should not issue; 4)
                              iii
                      an order authorizing bifurcated and
                      alternative service and 5) an order
                      authorizing expedited discovery
Capon Dec.            Declaration of David Capon in Support of
                      Plaintiff’s Application
Yamali Dec.           Declaration of Danielle S. Yamali in Support
                      of Plaintiff’s Application
Pop It Products       A soothing tactile toy and smart bubble
                      popping game designed to stimulate
                      children’s senses and develop logic and
                      reasoning skills
Pop It Mark           U.S. Trademark Registration No. 6,183,005
                      for “POP IT!” for goods in Class 28
FoxMind Products      A variety of toys and games that offer mind
                      stimulating fun while developing reasoning
                      skills, spatial logic and other skills associated
                      with science, technology, engineering, and
                      math (STEM)
Counterfeit           Products bearing or used in connection with
Products              the Pop It Mark, and/or products in
                      packaging and/or containing labels bearing
                      the Pop It Mark, and/or bearing or used in
                      connection with marks that are confusingly
                      similar to the Pop It Mark and/or products
                      that are identical or confusingly similar to the
                      Pop It Mark
Infringing Listings   Defendants’ listings for Counterfeit Products
User Accounts         Any and all websites and any and all
                      accounts with online marketplace platforms
                      such as Alibaba, as well as any and all as yet
                      undiscovered accounts with additional online
                      marketplace platforms held by or associated
                      with Defendants, their respective officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them
Merchant              Any and all User Accounts through which
Storefronts           Defendants,       their    respective    officers,
                      employees, agents, servants and all persons
                      in active concert or participation with any of
                      them operate storefronts to manufacture,
                      import, export, advertise, market, promote,
                      distribute, display, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products, which
                      are held by or associated with Defendants,
                      their respective officers, employees, agents,
                      servants and all persons in active concert or
                      participation with any of them
                                 iv
Defendants’ Assets Any and all money, securities or other
                   property or assets of Defendants (whether
                   said assets are located in the U.S. or abroad)
Defendants’        Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                   Defendants’ User Accounts or Merchant
                   Storefront(s) (whether said account is located
                   in the U.S. or abroad)
Financial          Any banks, financial institutions, credit card
Institutions       companies and payment processing agencies,
                   such as PayPal Inc. (“PayPal”), Payoneer Inc.
                   (“Payoneer”), the Alibaba Group d/b/a
                   Alibaba.com      payment      services    (e.g.,
                   Alipay.com Co., Ltd., Ant Financial Services
                   Group), PingPong Global Solutions, Inc.
                   (“PingPong”) and other companies or agencies
                   that engage in the processing or transfer of
                   money and/or real or personal property of
                   Defendants
Third Party        Online marketplace platforms, including,
Service Providers  without limitation, those owned and
                   operated, directly or indirectly by Alibaba, as
                   well as any and all as yet undiscovered online
                   marketplace platforms and/or entities
                   through which Defendants, their respective
                   officers, employees, agents, servants and all
                   persons in active concert or participation
                   with any of them manufacture, import,
                   export,     advertise,    market,     promote,
                   distribute, offer for sale, sell and/or
                   otherwise deal in Counterfeit Products which
                   are hereinafter identified as a result of any
                   order entered in this action, or otherwise




                                 v
      WHERAS, Plaintiff having moved ex parte on June 10, 2021 against

Defendants for the following: 1) a temporary restraining order (or “TRO”); 2) an

order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction

should not issue; 4) an order authorizing bifurcated and alternative service; and

5) an order authorizing expedited discovery;

      WHEREAS, on the same day, June 10, 2021, the Court entered an Order

granting Plaintiff’s Application for a TRO, which Order required Defendants to

appear on June 24, 2021, at 2:00 p.m. to show cause why a preliminary

injunction should not issue (the “Show Cause Hearing”);

      WHEREAS, on June 16, 2021, Plaintiff filed a letter requesting

modification of the TRO;

      WHEREAS, on the same day, June 16, 2021, the Court entered an Order,

inter alia¸ extending the TRO and adjourning the June 24, 2021 Show Cause

Hearing to July 9, 2021 (the “June 16, 2021 Order”);

      WHEREAS, on June 30, 2021, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO,

all papers filed in support of the Application, the June 16, 2021 Order on each

and every Defendant, except Defendants except Dongguan City Tingfeng Silicone

Co., Ltd., Shanghai Qichang Trading Co., Ltd., Shenzhen Hanchuan Industrial

Co., Ltd. and Zhongshan Hongdebo Crafts Co., Ltd. (collectively, the “Unserved

Defendants”);




                                        1
      WHEREAS, on July 8, 2021 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, as well as attorneys purporting to represent Defendants

Dongguan Blue Ocean Gifts Limited, Dongguan Huaqi Sealing Co., Ltd and

Shanghai Qichang Trading Co. (collectively, the “Objecting Defendants”).

                                       ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place

      through the pendency of this litigation as to all Defendants except for the

      Unserved Defendants unless and until they are served by Plaintiff and

      given an opportunity to appear in this case, and with the understanding

      that further motion practice from the Objecting Defendants is forthcoming,

      and that issuing this Order is warranted under Federal Rule of Civil

      Procedure 65 and Section 34 of the Lanham Act.

      a) Accordingly, Defendants are hereby restrained and enjoined from

         engaging in any of the following acts or omissions pending the final

         hearing and determination of this action or until further order of the

         Court:

            i. manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale, selling

               and/or otherwise dealing in Counterfeit Products or any other

               products bearing the Pop It Mark and/or marks that are

               confusingly similar to, identical to and constitute a counterfeiting

               and/or infringement of the Pop It Mark;




                                        2
ii. directly or indirectly infringing in any manner Plaintiff’s Pop It

    Mark;

iii. using any reproduction, counterfeit, copy or colorable imitation

    of Plaintiff’s Pop It Mark to identify any goods or services not

    authorized by Plaintiff;

iv. using Plaintiff’s Pop It Mark or any other marks that are

    confusingly similar to the Pop It Mark on or in connection with

    Defendants’ manufacturing, importing, exporting, advertising,

    marketing, promoting, distributing, displaying, offering for sale,

    selling and/or otherwise dealing in Counterfeit Products;

v. using any false designation of origin or false description, or

    engaging in any action which is likely to cause confusion, cause

    mistake and/or to deceive members of the trade and/or the

    public as to the affiliation, connection or association of any

    product      manufactured,        imported,    exported,    advertised,

    marketed, promoted, distributed, displayed, offered for sale or

    sold by Defendants with Plaintiff, and/or as to the origin,

    sponsorship or approval of any product manufactured, imported,

    exported,     advertised,       marketed,     promoted,    distributed,

    displayed, offered for sale or sold by Defendants and Defendants’

    commercial activities and Plaintiff;

vi. secreting,    concealing,       destroying,    altering,   selling   off,

    transferring or otherwise disposing of and/or dealing with: (i)


                                3
         Counterfeit Products and/or (ii) any computer files, data,

         business records, documents or any other records or evidence

         relating to their User Accounts, Merchant Storefronts or

         Defendants’     Assets     and     the      manufacture,   importation,

         exportation, advertising, marketing, promotion, distribution,

         display, offering for sale and/or sale of Counterfeit Products;

    vii. effecting assignments or transfers, forming new entities or

         associations, or creating and/or utilizing any other platform,

         User Account, Merchant Storefront or any other means of

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

         Products for the purposes of circumventing or otherwise avoiding

         the prohibitions set forth in this Order; and

    viii. knowingly instructing, aiding or abetting any other person or

         business entity in engaging in any of the activities referred to in

         subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

         1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third     Party    Service    Providers   and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:




                                       4
      i. secreting, concealing, transferring, disposing of, withdrawing,

        encumbering or paying Defendants’ Assets from or to Defendants’

        Financial Accounts until further ordered by this Court;

     ii. secreting,    concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts;


                                     5
           ii. secreting,   concealing,       destroying,   altering,   selling   off,

              transferring or otherwise disposing of and/or dealing with any

              computer files, data, business records, documents or any other

              records or evidence relating to the Defendants’ User Accounts,

              Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion,

              distribution, display, offering for sale and/or sale of Counterfeit

              Products; and

           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-


                                          6
     mail addresses), account numbers and account balances for any and

     all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

  granted in the TRO shall remain in place through the pendency of this

  litigation, including that:

  a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

     Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

     Local Rules for the Southern and Eastern Districts of New York and

     Defendants who are served with this Order shall provide written

     responses under oath to such interrogatories within fourteen (14) days

     of service to Plaintiff’s counsel.

  b) Plaintiff may serve requests for the production of documents pursuant

     to Rules 26 and 34 of the Federal Rules of Civil Procedure and

     Defendants who are served with this Order, their respective officers,

     employees, agents, servants and attorneys and all persons in active

     concert or participation with any of them who receive actual notice of

     this Order shall produce all documents responsive to such requests

     within fourteen (14) days of service to Plaintiff’s counsel.

  c) Within fourteen (14) days after receiving notice of this Order, all

     Financial Institutions who receive service of this Order shall provide

     Plaintiff’s counsel with all documents and records in their possession,

     custody or control (whether located in the U.S. or abroad), relating to

     any and all of Defendants’ Financial Accounts, User Accounts and


                                      7
    Merchant Storefronts, including, but not limited to, documents and

    records relating to:

  i.   account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,    including    names,    addresses    and    contact

       information;

iv.    any and all account opening documents and records, including, but

       not limited to, account applications, signature cards, identification

       documents, and if a business entity, any and all business

       documents provided for the opening of each and every of Defendants’

       Financial Accounts;

 v.    any and all deposits and withdrawal during the previous year from

       each and every of Defendants’ Financial Accounts and any and all

       supporting documentation, including, but not limited to, deposit

       slips, withdrawal slips, cancelled checks and account statements;

vi.    any and all wire transfers into each and every of Defendants’

       Financial Accounts during the previous year, including, but not

       limited to, documents sufficient to show the identity of the

       destination of the transferred funds, the identity of the beneficiary’s

       bank and the beneficiary’s account number;

vii.   any and all User Accounts and account details, including, without

       limitation, identifying information and account numbers for any and


                                   8
             all User Accounts that Defendants have ever had and/or currently

             maintain;

     viii.   the identities, location and contact information, including any and

             all e-mail addresses, of Defendants, their respective officers,

             employees, agents, servants and all persons in active concert or

             participation with any of them;

      ix.    the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts, a full accounting of Defendants’

             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts associated with Defendants’ User

             Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Pop It Mark and/or marks that are confusingly similar

             to, identical to and constitute a counterfeiting and/or infringement

             of the Pop It Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or




                                        9
abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

Storefronts, including, but not limited to, documents and records relating to:

    i.    any and all User Accounts and Defendants’ Merchant Storefronts

          and account details, including, without limitation, identifying

          information and account numbers for any and all User Accounts

          and Defendants’ Merchant Storefronts that Defendants have ever

          had and/or currently maintain with the Third Party Service

          Providers;

    ii.   the identities, location and contact information, including any and

          all e-mail addresses of Defendants;

   iii.   the nature of Defendants’ businesses and operations, methods of

          payment, methods for accepting payment and any and all financial

          information, including, but not limited to, information associated

          with Defendants’ User Accounts and Defendants’ Merchant

          Storefronts, a full accounting of Defendants’ sales history and listing

          history under such accounts and Defendants’ Financial Accounts

          with any and all Financial Institutions associated with Defendants’

          User Accounts and Defendants’ Merchant Storefronts; and

   iv.    Defendants’ manufacturing, importing, exporting, advertising,

          marketing, promoting, distributing, displaying, offering for sale

          and/or selling of Counterfeit Products, or any other products

          bearing the Pop It Mark and/or marks that are confusingly similar

          to, identical to and constitute an infringement of the Pop It Mark.


                                      10
4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

        (including NutStore, a large mail link created through Rmail.com and

        via website publication through a specific page dedicated to this

        Lawsuit accessible through ipcounselorslawsuit.com) where each

        Defendant will be able to download a PDF copy of this Order to

        Defendants’ e-mail addresses to be determined after having been

        identified by Alibaba pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for

        communications established by the Third Party Service Providers on

        their respective platforms, notifying Defendants that an action has been

        filed against them in this Court and providing a link to a secure website

        (such as NutStore or a large mail link created through Rmail.com)

        where each Defendant will be able to download a PDF copy of this

        Order.

5. As sufficient cause has been shown, that such alternative service by

     electronic means ordered in the TRO and herein shall be deemed effective

     as to Defendants, Third Party Service Providers and Financial Institutions

     through the pendency of this action.




                                        11
6. As sufficient cause has been shown, service of this Order shall be made

  on and deemed effective as to the Third Party Service Providers and

  Financial Institutions if it is completed by the following means:

      a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PayPal Inc. will be able to download a PDF copy of

        this Order via electronic mail to PayPal Legal Specialist at

        EEOMALegalSpecialist@paypal.com;

         b)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

              website where AliPay.com Co., Ltd., Ant Financial Services will

              be able to download a PDF copy of this Order via electronic

              mail Mr. Di Zhang, Member of the Legal & Compliance

              Department – IP, at di.zd@alipay.com;

         c)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

              website where Alibaba will be able to download a PDF copy of

              this Order via electronic mail to Chloe He, Alibaba Group at

              chloe.he@alibaba-inc.com;

         d)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

              website where Payoneer Inc. will be able to download a PDF

              copy of this Order via electronic mail to Payoneer Inc.’s

              Customer              Service            Management               at

              customerservicemanager@payoneer.com and Edward Tulin,

              counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and




                                     12
                e)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

                     website where PingPong Global Solutions Inc. will be able to

                     download a PDF copy of this Order via electronic mail to

                     PingPong      Global    Solutions    Inc.’s   Legal    Department

                     legal@pingpongx.com.

    7. Defendants are hereby given notice that they may be deemed to have

         actual notice of the terms of this Order and any act by them or anyone of

         them in violation of this Order may be considered and prosecuted as in

         contempt of this Court.

    8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

         a final disposition of this case or until this Order is terminated.

    9. This Order shall remain in effect during the pendency of this action, or

         until further order of the Court.

    10.        Any Defendants that are subject to this Order may appear and move

         to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

         shorter notice as set by the Court.


Dated:      July 9, 2021                     SO ORDERED.
            New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE




                                             13
